Order entered October 9, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00857-CV

                             KENNETH BUHOLTZ, Appellant

                                              V.

                 LEAP PROPERTY MANAGEMENT, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05525-B

                                          ORDER
       Before the Court is appellant’s October 2, 2019 motion for a sixty-day extension of time

to file his brief, which is currently due October 28. We GRANT the motion to the extent we

ORDER the brief be filed no later than December 2, 2019.


                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE